Citation Nr: 1430423	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  08-39 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a compensable rating from March 3, 2008 through May 13, 2009, and a rating in excess of 10 percent thereafter for scar, residual of a left shoulder injury.  

2.  Entitlement to service connection for a left shoulder injury (not including residual scar).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to March 1978.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection and established a non-compensable rating for the Veteran's scar and denied service connection for residuals of left shoulder injury (other than scar).   

The Veteran testified before the undersigned Veterans Law Judge in May 2009.  A copy of the testimony has been associated with the claims file  

These matters were previously remanded by the Board in March 2010 for further procedural and evidentiary development.  As will be further discussed below, there was substantial compliance with the Board's March 2010 remand directives. 

In a May 2011 rating decision, the VA Appeals Management Center (AMC) increased the evaluation assigned to 10 percent for the Veteran's scar, effective from May 14, 2009.  As this increase does not represent a full grant of the benefits sought, the Veteran's appeal is not abrogated and the matter remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In addition to the paper claims file, there are electronic claims files associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims files.



FINDINGS OF FACT

1.  The competent and credible evidence of record, on balance, does not show a causal link between the Veteran's current left shoulder moderate osteoarthritis and service.

2.  From March 3, 2008 to May 13, 2009, the Veteran's service-connected left shoulder scar is manifested by one 3.75 square centimeter scar that was not tender and painful on examination; nor was it unstable, deep, affecting the function of the left shoulder, or exceeding an area of 6 square inches (39 square centimeters).

3.  From May 14, 2009, the Veteran's service-connected left shoulder scar is manifested by one 3.75 square centimeter scar that is tender and painful on examination; it is not unstable, deep, affecting the function of the left shoulder, or exceeding an area of 6 square inches (39 square centimeters).


CONCLUSIONS OF LAW

1.  A current left shoulder injury (not including residual scar) was not incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  From March 3, 2008, to May 14, 2009, the criteria for a compensable rating for the service-connected scar have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 3.321, 4.118, Diagnostic Code (DC) 7804 (2008 and 2013).

3.  From May 14, 2009, the criteria for a rating in excess of 10 percent for the service-connected scar have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 3.321, 4.118, Diagnostic Code (DC) 7804 (2008 and 2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In March 2008, the agency of original jurisdiction (AOJ) sent a letter to the Veteran providing the notice required for the initial claims of service connection for a scar, residual of a left shoulder injury, and left shoulder injury (not including residual scar).  Service connection was subsequently granted in June 2008 for the scar, residual of a left shoulder injury, and the Veteran appealed the initial noncompensible rating assigned.  In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, in August 2008, notice was provided regarding the type of evidence needed to substantiate the increased initial rating claim for the scar, i.e., evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009).

The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case.  Neither the Veteran nor her representative alleges such prejudice in this case.  Therefore, no further notice is needed.  

VA has done everything reasonably possible to assist the Veteran with respect to her claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c).  Service treatment records and VA treatment records have been associated with the claims file.  
The Veteran was medically evaluated in conjunction with her claims in June 2008 and also in June 2010 in accordance with the March 2010 Board Remand.  Thus, there is substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  The VA examiners recorded the Veteran's current complaints, conducted appropriate evaluations of the Veteran, and provided sufficient information in the examinations and the subsequent July 2010, December 2010, and April 2011 addendums to allow the Board to render an informed decision.  The Board finds the examinations and addenda of record, taken together, to be adequate for purposes of rendering decisions in the instant appeal.  See 38 CF.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013); Barr, 21 Vet. App. at 312.

Also, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran testified before the undersigned Veterans Law Judge in May 2009.  With respect to the aforementioned hearings, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the undersigned identified the issues on appeal at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history.  The Veteran reported that her relevant treatment following service was through the VA Beaufort Outpatient Clinic.  Following the Board hearing, the case was remanded in order to obtain updated VA Medical Center (VAMC) treatment records and to afford the Veteran another VA examination.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing. 



Service Connection for a Left Shoulder Injury (Not Including Residual Scar)

The Veteran essentially contends that her current left shoulder disability had its onset during active service, when she suffered a laceration after running into a fan.

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Thus, if arthritis or an organic neurological disorder becomes manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

Service treatment records show that in August 1977 the Veteran suffered a one inch clean cut laceration on her shoulder after an accident with a fan blade. 

In May 2009, the Veteran testified before the undersigned judge.  She stated that at the time of the original injury in service she suffered severe numbness in her arm.  She also testified that currently when she would pick something up, her arm would go numb from the neck to the fingers.  She stated that she had been going to the Port Royal (Beaufort) Outpatient Clinic and that they would give her pain pills, including aspirin, but the pills were not specifically for her arm.  She stated she has not specifically gone to seek treatment for her arm and that she just lived with it.  

In December 2009, the Veteran was seen at the VA Beaufort Outpatient Clinic for an annual examination.  She complained of chronic left shoulder pain, and reported she was working at a laundry facility, and doing more lifting.  She currently rated her pain at a 0.  

In June 2010, the Veteran was seen for a VA compensation and pension examination to determine whether she had a left shoulder orthopedic or neurological condition related to her left shoulder injury in service.  The Veteran stated that since her injury she has had pain in the area of the shoulder, occasionally going up to the left side of the neck.  She stated she had pain all day that varied in degrees and worsened with lifting and pulling, and that she could not lift more than 20-25 pounds with that arm.  She stated this limited her activity because she had to stop until the pain resolved, which took approximately fifteen minutes, and she was working in a laundry service which required a lot of lifting.  The examiner noted that other than the Veteran's scar, the shoulder was nontender.  Her cervical spine and paraspinous muscles of the spine were also nontender.  The examiner ordered an x-ray.

In July 2010, the examiner added the addendum that the Veteran's current x-ray showed moderate acromioclavicular osteoarthritis of the left shoulder.  The examiner opined that the Veteran's current moderate osteoarthritis of the left shoulder is not related to the left shoulder laceration that the Veteran received in service.  The examiner noted that the original injury was superficial and the Veteran did not complain of shoulder pain between August 1977 and March 1978, on her separation physical, or during her June 2008 compensation and pension examination.  

The examiner further reiterated his July 2010 opinion in a December 2010 addendum and confirmed that the claims file had been reviewed.  

In December 2010, the Veteran was seen at the VA for an appointment.  She rated her pain as a 10 on a scale of 0-10 and stated it was located in the bilateral knees and bilateral shoulders and neck.  

Here, with respect to Hickson element (1), a current disability, the June 2010 VA examiner confirmed through an x-ray that the Veteran has showed moderate acromioclavicular osteoarthritis of the left shoulder.  Hickson element (1) is accordingly met for the claim. 

With regard to Hickson element (2), in-service incurrence of disease or injury, the Board notes that the Veteran's service treatment records show that in August 1977 the Veteran suffered a one inch clean cut laceration on her shoulder after an accident with a fan blade.  Hickson element (2) is therefore met.  

Turning to the crucial Hickson element (3), nexus, the June 2010 VA examiner opined that the Veteran's current moderate osteoarthritis of the left shoulder is not related to the left shoulder laceration that the Veteran received in service.  The examiner's rationale was that the original injury was superficial and the Veteran did not complain of shoulder pain between August 1977 and March 1978, on her separation physical, or on her June 2008 compensation and pension examination.  

The Board acknowledges the Veteran's contentions that she has had pain continuously since service but just lived with it, as she could not afford medical care.  To the extent that the Veteran herself, or her representative contend that a medical relationship exists between her current shoulder disability and her injury in service, or that she experienced symptoms after service, the Board acknowledges that she is competent to testify as to her observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  

That said, in weighing the evidence, the Board finds that the preponderance of the evidence is against finding that the Veteran's current disability is related to service.  The July 2010 VA addendum opinion, along with the December 2010 addendum are considered probative and carry significant weight as they are based upon a complete review of the Veteran's history, service treatment records, and medical records.  See Barr, supra; Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Veteran's statements that she has a current disability that is related to her injury in service are outweighed by the VA opinion which states that the Veteran's current arthritis would not have been caused by a superficial laceration.  The Board has considered whether, with respect to degenerative joint disease, continuity of symptomatology is shown as chronic disability was not shown in service.  However, the Veteran's shoulder, other than her scar, was normal at separation, and the Veteran had no complaints of symptoms with respect to her shoulder at the time of the separation examination.  In the Report of Medical History, she denied then having or ever having swollen or painful joints.  Accordingly, current statements concerning pain that continued after the injury are not credible in light of the separation examination report of medical history.  Therefore, Hickson element (3), nexus, has not been satisfied, and the claim fails on this basis. 

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the weight of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2002). 

Analysis- Increased Rating for Left Shoulder Scar

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4. 

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7 (2013).  The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013). 

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of whether further "staged rating" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  The veteran is presumed to be seeking the maximum benefit allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35 (1993). 

The applicable rating criteria for skin disorders under 38 C.F.R. § 4.118 were amended, effective August 30, 2002 [see 67 Fed. Reg. 49490-99 (July 31, 2002)] and again in October 2008.  The October 2008 revisions are applicable to claims for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, the Veteran filed her increased rating claim for her left shoulder scar in August 2008 and the RO considered both the criteria in effect in 2002 and the 2008 criteria.  Accordingly, the Board will also consider the criteria in effect prior to October 2008 and effective in October 2008.  

With regard to the criteria in effect prior to the October 23, 2008, amendment, the Board notes that Diagnostic Code 7800 evaluates disfigurement of the head, face, or neck. 38 C.F.R. § 4.118 , Diagnostic Code 7800 (2008).  As the Veteran's service-connected disability being evaluated relates to the shoulder, this diagnostic code is inapplicable.

Diagnostic Code 7801 directs that scars other than on the head, face, or neck that are deep or cause limited motion are evaluated as 10 percent disabling for areas exceeding 6 square inches, 20 percent disabling for areas exceeding 12 square inches, 30 percent disabling for areas exceeding 72 square inches, and 40 percent disabling for areas exceeding 144 square inches.  Notes following the rating criteria explain (1) scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of the extremities or trunk, will be rated separately and combined in accordance with 38 C.F.R. § 4.25, and (2) a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (2008).

Diagnostic Code 7802 provides that scars other than head, face, or neck scars that are superficial and do not cause limited motion will be rated as 10 percent disabling for areas of 144 square inches or greater.  Notes following the rating criteria explain (1) scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of the extremities or trunk, will be rated separately and combined in accordance with 38 C.F.R. § 4.25, and (2) a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (2008).

Diagnostic Code 7803 notes that unstable superficial scars are evaluated as 10 percent disabling.  Note (1) following indicates that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) indicates that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 118 (2008).  

The next criteria, under Diagnostic Code 7804, provide that superficial scars that are painful on examination are rated as 10 percent disabling.  Note (1) following states that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) states that a 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation (see 38 C.F.R. § 4.68 of this part on the amputation rule).  

Finally, Diagnostic Code 7805 directs that other scars shall be rated on the limitation of function of the affected part.  38 C.F.R. § 118 (2008).

The Veteran seeks an initial rating in excess of 0 percent from March 3, 2008, and in excess of 10 percent from May 14, 2009 for her service-connected scar, residual of shoulder injury.  In this matter, the question for consideration is the propriety of the initial evaluations assigned, and whether further stage ratings are warranted.

The Veteran was seen for a VA examination in June 2008 for compensation and pension purposes.  The examiner noted the Veteran was seen for a scar, the onset of which was when she ran into a fan in service.  It required no stitches.  She took no medication and denied problems with the scar or functional limitations.  On examination there was no pain or tenderness to palpitation.  The scar did not affect the underlying tissue.  It was not unstable.  It was superficial and there was slight elevation.  There was no evidence of inflammation or edema.  The clinician noted it was a keloid formation and the color was normal.  The clinician noted that the scar measured 2.5 centimeters by 1.5 centimeters and covered less than 1 percent of her entire body and zero percent of her exposed body.  There was no functional limitation. 

In May 2009, the Veteran testified before the undersigned at a VA hearing in Columbia, South Carolina.  The Veteran testified how she wears long shirts to cover her scar.  She also noted that if anything touches the scar it causes a pain, like it is being burned, or a jolt of pain.  She also noted that sometimes if she picks something up her arm will go numb, from her neck down to her fingers.  

In June 2010 the Veteran was seen for a VA examination to determine the current severity of her left shoulder scar.  She stated that since her injury in 1978 she has had pain in the area of the shoulder and occasionally going up the neck.  On examination the scar was tender to palpitation.  The clinician noted again that it was 2.5 centimeters by 1.5 centimeters.  It was non-adherent to the underlying tissue. The scar was normal texture, stable, and superficial the scar was elevated and keloided by 0.5 centimeters.  There was no inflammation or edema.  There was no limitation of motion or function due to the scar.  It involved zero percent of exposed skin and less than 1 percent of the entire body.  There was no limitation of motion or function.

In July 2010, the June 2010 VA examiner wrote an addendum to clarify that "all the above described scars are non tender, flat, normal color, mobile, without functional impact, without evidence of in duration or skin breakdown except as stated above."

In April 2011, the June 2010 VA examiner wrote an addendum to clarify that he had written "all above described scars are non tender, flat, normal color, mobile, without functional impact, without evidence of in duration or skin breakdown except as stated above" and that with the "except as stated above" he was referring to the Veteran's scar being tender upon examination. 

Based upon application of the facts to the regulations governing scars, an initial compensable disability rating from March 3, 2008 to May 13, 2009 and a rating in excess of 10 percent from May 14, 2009 is not warranted. 

The competent and probative evidence of record dated prior to May 14, 2009, including the June 2008 examination, indicates that the Veteran's scar of the shoulder was less than 6 square inches in size, was stable, was painless, and did not affect the range of motion of the left shoulder.  As indicated above, the June 2008 VA examination noted that there was no pain or tenderness to palpitation.  Thus a non-compensable rating is appropriate for that part of the appeal period under the criteria in effect prior to October 2008.  

Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, both the former and the current schedular criteria are considered.  Should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the extent it held that, where a law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version more favorable to appellant should apply).

With regard to the criteria in effect as of October 23, 2008, the Board notes that Diagnostic Code 7800 evaluates disfigurement of the head, face, or neck.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2013).  As the Veteran's service-connected scar is related to the shoulder, therefore, this diagnostic code is inapplicable.

Diagnostic Code 7801 evaluates scars based upon their size that are not located on the head, face, or neck, and that are deep and nonlinear.  38 C.F.R. § 4.118 , Diagnostic Code 7801 (2013).  As the evidence of record does not reflect that the Veteran's scar is at least 6 square inches, a compensable evaluation is not warranted under this diagnostic code.

Diagnostic Code 7802 assigns a 10 percent rating for scars covering an area or areas of 144 square inches (929 square centimeters) or greater that are not located on the head, face, or neck, that are superficial and nonlinear.  38 C.F.R. § 4.118 , Diagnostic Code 7802 (2013).  As the evidence of record does not reflect that the Veteran's scar is at least 144 square inches, a compensable evaluation is not warranted under this diagnostic code.

Diagnostic Code 7803 was removed from the diagnostic criteria as of October 23, 2008.

Diagnostic Code 7804 evaluates painful or unstable scars. A 10 percent evaluation is awarded for one or two scars that are unstable or painful. A 20 percent evaluation is awarded for 3 or 4 scars that are unstable or painful. A 30 percent evaluation is awarded for 5 or more scars that are unstable or painful. 38 C.F.R. § 4.118, Diagnostic Code 7804 (2013).  Prior to the hearing in May 2009, the Veteran did not complain of her scar being painful, including during the June 2008 VA examination.  The June 2008 examiner noted that she "denies any problems with the scar.  She denies any functional limitations."  The examiner also found at that time that there was no pain or tenderness to palpation and that the scar was not unstable.  Accordingly, the probative lay and medical evidence of record does not show that a compensable rating is warranted under this criteria prior to May 14, 2009.   

Finally, Diagnostic Code 7805 evaluates scars, other (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804.  This diagnostic code notes that any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-4, should be evaluated under an appropriate diagnostic code.  In this case, the June 2008 examiner did not find any disabling effects related to the scar accordingly, Code 7805 is not applicable.

While the June 2008 VA examination report indicated that the shoulder scar was not painful or unstable and the total area of all related scars were not greater than 39 square centimeters (6 square inches), starting from May 14, 2009, the date of her hearing testimony, the Veteran has maintained that her scar causes a burning sensation and has been painful when palpated.  The Veteran is competent to give evidence about current symptoms and what she experiences.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Veteran's statements regarding the severity of her condition are supported by the competent medical evidence of record.  In the June 2010 VA examination, the VA examiner confirmed that the scar was tender to palpitation.  

Pain, which is an observable symptom, was objectively confirmed on examination in 2010.  Accordingly, from May 14, 2009, the criteria for a 10 percent evaluation for a painful scar are met under Diagnostic Code 7804, which is the maximum rating available for that code based on the criteria in effect prior to October 2008.  Again, it is noted that the Veteran did not complain of her scar being painful until May 2009, including during the June 2008 VA examination, therefore, the compensable rating is not warranted prior to the date of the hearing.  

No higher or separate evaluation can be assigned pursuant to any other potentially applicable diagnostic code in effect prior to October 2008 or effective in October 2008.  See Butts v. Brown, 5 Vet. App. at 539 (1993).  The examination reports both indicate that the scar is superficial and is 2.5 centimeters by 1.5 centimeters, or 3.75 square centimeters.  As the Veteran's scar is not deep and at least 6 square inches, or superficial with an area of at least 144 square inches, a compensable rating is not warranted pursuant to Codes 7801 and 7802.  Code 7800 is not applicable since the scar is of the shoulder, rather than the head, face or neck.  Moreover, the evidence does not show that the Veteran has an unstable scar associated with the service-connected disability, therefore, a rating under Diagnostic Code 7803 is not warranted nor is an additional 10 percent warranted under Code 7804 as in effect from October 23, 2008 as the Veteran's scar is not both unstable and painful.  Moreover, the Veteran is already awarded the maximum 10 percent evaluation under Code 7804 as in effect prior to October 2008; thus a higher evaluation cannot be assigned under that code.  In addition, the evidence does not show the scar manifests in limitation of function or has any other disabling effect that is not contemplated by the assigned rating.  Accordingly, an evaluation under Diagnostic Code 7805 is not warranted.

In this case, the new criteria are not more favorable.  Under both the old and revised schedule of ratings, a single superficial scar that is tender and painful on objective demonstration is entitled to a maximum 10 percent evaluation.  

The Board has considered the Veteran's statements with regard to the severity of her disability.  The Veteran is competent to report on factual matters of which she had firsthand knowledge, e.g., experiencing pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Her statements have been considered in assigning the disability ratings.  However, the evidence of record, including her statements, does not show that higher ratings are warranted beyond the staged ratings assigned above, given that the Veteran did not complain of her scar being painful until May 2009, including during the June 2008 VA examination.  The benefit of the doubt rule has been applied where applicable.  

The Board finds that the weight of the evidence is against a compensable rating prior to May 14, 2009, and a rating in excess of 10 percent after May 14, 2009.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration of Scar, Residual of Left Shoulder Injury

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2013); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Id.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013). 

The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's service-connected scar is contemplated and reasonably described by the rating criteria under Diagnostic Code 7804.  See 38 C.F.R. § 4.118.  In this regard, the Veteran's scar is 3.75 square cm and was not painful or unstable prior to May 14, 2009, but was reportedly painful to the touch from May 14, 2009.  This type of disability picture is specifically addressed in the rating criteria set forth in Diagnostic Code 7804. 

In sum, the Board finds that a comparison of the Veteran's scar with the schedular criteria for the disability does not show that it presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2013).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran, has not argued and the record does not otherwise reflect that her disability renders her unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

Service connection for a left shoulder injury (not including residual scar) is denied.  

Prior to May 14, 2009, entitlement to an initial compensable rating for scar, residual of a left shoulder injury, is denied. 

After May 14, 2009, entitlement to an initial rating in excess of 10 percent for scar, residual of a left shoulder injury, is denied. 



____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


